*Benson, J.
dissented. He agreed that where a slave runs away from his master and comes into this state, and is retaken here and sold, the slave is to be considered as imported or brought in, and sold, within the intent of the statute. But, for the reasons given by him in the case of Sable v. Hitchcock, he did not think that the agreement in the present case was to be so understood, as made or intended, in fraud or evasion of the act, as that it ought to be construed a sale in perpetuity, or so as to produce tjie effect of making the slave free by law; but that, on the contrary, it was good for twenty years, if Yan Yoorst should so long live.
Lewis, J. also dissented.
Judgment for the plaintiff